                  Case 3:20-cv-05053-BHS Document 13 Filed 08/12/20 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 4                                      AT TACOMA
 5
     JEREMY D. LIEBICH,                                  CASE NO. 3:20-CV-5053-BHS-JRC
 6
                                Petitioner,              ORDER ADOPTING REPORT
 7           v.                                          AND RECOMMENDATION

 8   JEFFREY A UTTECHT,

 9                              Respondent.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 12. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)      The R&R is ADOPTED;

16           (2)      This case is DISMISSED with prejudice;

17           (3)      A certificate of appealability is DENIED; and

18           (4)      The Clerk shall close this case.

19           Dated this 12th day of August, 2020.

20

21

22
                                                         A
                                                         BENJAMIN H. SETTLE
                                                         United States District Judge


     ORDER
